 



Exhibit 10.1
AGREEMENT AND DECLARATION OF TRUST
     AGREEMENT AND DECLARATION OF TRUST, dated as of July 16, 2007, by and among
T REIT, Inc., a Virginia corporation (the “Company”) and W. Brand Inlow.
     WHEREAS, the Company’s Board of Directors (the “Board”), a Special
Committee of the Board, and the Company’s shareholders have approved the
dissolution of the Company pursuant to a Plan of Liquidation (the “Plan”);
     WHEREAS, the Plan provides, among other things, that the Board will cause
the Company to dispose of all of the assets of the Company, wind up its affairs,
pay or adequately provide for the payment of all of its liabilities and
distribute to or for the benefit of its shareholders all of the Company’s
assets;
     WHEREAS, as of the date hereof, substantially all of the assets of the
Company have been sold or otherwise disposed of;
     WHEREAS, the Board believes it to be in the best interest of the Company to
complete the liquidation of the Company by transferring all remaining assets of
the Company to a liquidating trust (the “Trust”) on the Transfer Date with W.
Brand Inlow serving as its initial trustee, including a cash reserve set aside
for the contingent and existing obligations of the Company and the Trust (the
“Cash Reserve”);
     WHEREAS, the Trustee shall administer the Trust pursuant to the terms of
this Agreement and, upon satisfaction of all liabilities and obligations of the
Company and the Trust, the Trustee shall distribute the residue of the proceeds
of the liquidation of the assets of the Company in accordance with the terms
hereof; and
     WHEREAS, immediately prior to the transfer and assumption of the Company’s
assets and liabilities, the Company will become the owner of 100% of the
interests in the Company’s operating partnership, and, in connection with the
simultaneous dissolution of the operating partnership, all of the assets and
liabilities of the operating partnership will be transferred and assigned to,
and assumed by, the Company;
     NOW THEREFORE, in consideration of the premises and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
NAMES AND DEFINITIONS
     1.1 Name. The Trust shall be known as the T REIT Liquidating Trust.
     1.2 Defined Terms. For all purposes of this instrument, unless the context
otherwise requires:
     (a) “Affiliate” of any Person means any entity that controls, is controlled
by, or is under common control with such Person. As used herein, “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.
     (b) “Agreement” shall mean this instrument as originally executed or as it
may from time to time be amended pursuant to the terms hereof.
     (c) “Beneficial Interest” shall mean each Beneficiary’s proportionate share
of the Trust Assets determined by the ratio of the number of Units held by such
Beneficiary to the total number of Units held by all Beneficiaries.
     (d) “Beneficiary” shall mean each holder of Units.
     (e) “Liabilities” shall mean all of the Company’s unsatisfied debts,
claims, liabilities, commitments, suits and other obligations, whether
contingent or fixed or otherwise (including, without limitation, any costs and
expenses incurred or to be incurred in connection with the liquidation of the
Company).
     (f) “Person” shall mean an individual, a corporation, a partnership, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, any unincorporated organization, or a government or political
subdivision thereof.

 



--------------------------------------------------------------------------------



 



     (g) “Record Date” shall mean July 16, 2007.
     (h) “Retained Assets” shall mean all of the Company’s right, title and
interest in, to and under, all of the Company’s assets, including, without
limitation, its unsold properties, interests in legal entities, accounts
receivable, cash, securities, claims, causes of action, contingent claims and
reserves distributed to the Trustee.
     (i) “Shares” shall mean the shares of common stock, $0.01 par value per
share, of the Company.
     (j) “Shareholders” shall mean the holders of record of the outstanding
Shares of the Company at the close of business on the Record Date.
     (k) “Transfer Date” shall mean July 20, 2007.
     (l) “Trust” shall mean the Trust created by this Agreement.
     (m) “Trust Assets” shall mean all the property held from time to time by
the Trustee under this Agreement, which initially shall consist of the Retained
Assets (excluding any liquidating distributions declared, but unpaid, having a
record date prior to the Transfer Date), and in addition, shall thereafter
include all dividends, distributions, rents, royalties, income, payments and
recoveries of claims, proceeds and other receipts of, from, or attributable to
any assets held by the Trust, less any of the foregoing utilized by the Trustee
to pay expenses of the Trust, satisfy Liabilities or to make distributions to
the Beneficiaries pursuant to the terms and conditions hereof.
     (n) “Trustee” shall mean, W. Brand Inlow, the initial Trustee under this
Agreement, and any successors thereto, pursuant to and in accordance with the
terms of this Agreement.
     (o) “Units” shall have the meaning given to such term in Section 3.1(a).
ARTICLE II
GRANT TO AND NATURE OF TRANSFER
     2.1 Formation. The Company hereby grants, delivers, releases, assigns and
conveys to the Trustee, and the Trustee hereby accepts, the sum of $100 to be
held in trust for the benefit of the Beneficiaries of the Trust,
     2.2 Grant. On the Transfer Date, the Company shall grant, deliver, release,
assign and convey to the Trustee, to be held in trust for the benefit of the
Beneficiaries of the Trust, all of the Company’s right, title, interest in, to
and under, the Retained Assets, for the uses and purposes stated herein, subject
to the terms and provisions set out below, and the Trustee agrees to accept such
Retained Assets, subject to the following terms and provisions.
     2.3 Purpose of Trust.
     (a) The Trust is organized for the sole purpose of winding up the Company’s
affairs and the liquidation of the Retained Assets with no objective to continue
or engage in the conduct of a trade or business, except as necessary for the
orderly liquidation of the Trust Assets.
     (b) The Retained Assets granted, assigned and conveyed to the Trustee shall
be held in the Trust, and the Trustee will (i) further liquidate the Trust
Assets as it deems necessary to carry out the purpose of the Trust and
facilitate distribution of the Trust Assets, (ii) allocate, protect, conserve
and manage the Trust Assets in accordance with the terms and conditions hereof,
(iii) complete the winding up of the Company’s affairs, (iv) act on behalf of
the Beneficiaries, and (v) distribute the Trust Assets in accordance with the
terms and conditions hereof.
     (c) It is intended that for federal, state and local income tax purposes,
the Trust shall be treated as a liquidating trust under Treasury
Regulation Section 301.7701-4(d) and any analogous provision of state or local
law, and the Beneficiaries shall be treated as the owners of their respective
share of the Trust pursuant to Sections 671 through 679 of the Internal Revenue
Code of 1986, as amended (the “Code”) and any analogous provision of state or
local law, and shall be taxed on their respective share of the Trust’s taxable
income (including both ordinary income and capital gains) pursuant to
Section 671 of the Code and any analogous provision of state or local law. The
Trustee shall file all tax returns required to be filed with any governmental
agency consistent with this position, including, but not limited to, any returns
required of grantor trusts pursuant to Treasury Regulation Section 1.671-4(a).
     2.4 No Reversion to the Company. In no event shall any part of the Trust
Assets revert to or be distributed to the Company.

 



--------------------------------------------------------------------------------



 



     2.5 Instruments of Further Assurance. The Company will, upon reasonable
request of the Trustee, execute, acknowledge, and deliver such further
instruments and do such further acts as may be necessary or proper to carry out
effectively the purposes of this Agreement, to confirm or effectuate the
transfer to the Trustee of any property intended to be covered hereby, and to
vest in the Trustee and its successors and assigns, the estate, powers,
instruments or funds in trust hereunder.
     2.6 Payment of Liabilities. The Trustee, in its capacity as Trustee
hereunder and not in its individual capacity, shall assume all Liabilities and
agrees to cause the Trust to pay, discharge and perform when due all of the
Liabilities on and as of the Transfer Date. Should any Liability be asserted
against the Trustee as the transferee of the Trust Assets or as a result of the
assumption made in this Section 2.6, the Trustee may use such part of the Trust
Assets as may be necessary in contesting any such Liability or in payment
thereof, but in no event shall the Trustee, Beneficiaries or agents of the Trust
be personally liable, nor shall resort be had to the private property of such
Persons, in the event that the Trust Assets are not sufficient to satisfy the
Liabilities.
ARTICLE III
BENEFICIARIES
     3.1 Beneficial Interests.
     (a) The Beneficial Interest of each Shareholder shall be determined in
accordance with a certified copy of the Company’s shareholder list as of the
Record Date. The Company will deliver such a certified copy of the Company’s
shareholder list to the Trustee within a reasonable time after such date. The
Trustee shall be entitled to rely and shall be fully protected in relying upon
the certified copy of the Company’s shareholder list. For ease of
administration, the Trustee shall express the Beneficial Interest of each
Beneficiary in terms of units (“Units”). Each record owner of Shares as of the
close of business on the Record Date shall receive one Unit for each Share then
held of record. Each Beneficiary shall have a pro rata interest in the Trust
Assets equal to the number of Units held by such owner divided by the total
number of Units held by all Beneficiaries.
     (b) On and after the Transfer Date, all outstanding Shares shall be deemed
cancelled automatically.
     (c) The rights of Beneficiaries in, to and under the Trust Assets and the
Trust shall not be represented by any form of certificate or other instrument,
and no Beneficiary shall be entitled to such a certificate. The Trustee shall
maintain at its place of business a record of the name and address of each
Beneficiary and such Beneficiary’s aggregate Units in the Trust.
     (d) If any conflicting claims or demands are made or asserted with respect
to the ownership of any Units, or if there is any disagreement between the
transferees, assignees, heirs, representatives or legatees succeeding to all or
part of the interest of any Beneficiary resulting in adverse claims or demands
being made in connection with such Units, then, in any of such events, the
Trustee shall be entitled, at its sole election, to refuse to comply with any
such conflicting claims or demands. In so refusing, the Trustee may elect to
make no payment or distribution with respect to such Units, or to make such
payment to a court of competent jurisdiction or an escrow agent, and in so
doing, the Trustee shall not be or become liable to any of such parties for its
failure or refusal to comply with any of such conflicting claims or demands or
to take any other action with respect thereto, nor shall the Trustee be liable
for interest on any funds which it may so withhold. Notwithstanding anything to
the contrary set forth in this Section 3.1(d), the Trustee shall be entitled to
refrain and refuse to act until either (i) the rights of the adverse claimants
have been adjudicated by a final judgment of a court of competent jurisdiction,
(ii) all differences have been adjusted by valid written agreement between all
of such parties, and the Trustee shall have been furnished with an executed
counterpart of such agreement, or (iii) there is furnished to the Trustee a
surety bond or other security satisfactory to the Trustee, as it shall deem
appropriate, to fully indemnify it as between all conflicting claims or demands.
     3.2 Rights of Beneficiaries. Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to the Beneficiary’s Beneficial Interest. Each Beneficiary shall take and hold
the same subject to all the terms and provisions of this Agreement. The interest
of each Beneficiary hereunder is declared, and shall be in all respects,
personal property and upon the death of an individual Beneficiary, the
Beneficiary’s Beneficial Interest shall pass as personal property to the
Beneficiary’s legal representative and such death shall in no way terminate or
affect the validity of this Agreement. A Beneficiary shall have no title to,
right to, possession of, management of, or control of, the Trust Assets except
as expressly provided herein. No widower, widow, heir or devisee of any person
who may be a Beneficiary shall have any right of dower, homestead, or
inheritance, or of partition, or of any other right, statutory or otherwise, in
any property forming a part of the Trust Assets but the whole title to all the
Trust Assets shall be vested in the Trustee and the sole interest of the
Beneficiaries shall be the rights and benefits given to such Persons under this
Agreement.
     3.3 Limitations on Transfer of Interests of Beneficiaries.
     (a) THE BENEFICIAL INTEREST OF A BENEFICIARY MAY NOT BE TRANSFERRED;
PROVIDED

 



--------------------------------------------------------------------------------



 



THAT THE BENEFICIAL INTERESTS SHALL BE ASSIGNABLE OR TRANSFERABLE BY WILL,
INTESTATE SUCCESSION, OR OPERATION OF LAW.
     (b) Except as may be otherwise required by law, the Beneficial Interests of
the Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such interests be subject to
the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the interest of a Beneficiary shall be paid by the Trustee to
the Beneficiary free and clear of all assignments, attachments, anticipations,
levies, executions, decrees and sequestrations and shall become the property of
the Beneficiary only when actually received by such Beneficiary.
     3.4 Trustee as Beneficiary. The Trustee, either individually or in a
representative or fiduciary capacity, may be a Beneficiary to the same extent as
if it were not a Trustee hereunder and shall have all rights of a Beneficiary,
including, without imitation, the right to vote and to receive distributions, to
the same extent as if it was not the Trustee hereunder.
ARTICLE IV
DURATION AND TERMINATION OF THE TRUST
     4.1 Duration. The existence of the Trust shall terminate upon the earliest
of (1) the distribution of all the Trust Assets as provided in Section 5.7, or
(2) the expiration of a period of three years from the Transfer Date.
Notwithstanding the foregoing, the Trustee may continue the existence of the
Trust beyond the three-year term if the Trustee reasonably determines that an
extension is necessary to fulfill the purposes of the trust; provided that the
Trustee has requested and obtained additional no-action assurance from the
Division of Corporation Finance of the Securities and Exchange Commission prior
to such extension.
     4.2 Other Obligations of Trustee upon Termination. Upon termination of the
Trust, the Trustee shall provide for the retention of the books, records, lists
of holders of Units, and files which shall have been delivered to or created by
the Trustee. At the Trustee’s discretion, all of such records and documents may
be destroyed at any time after seven years from the distribution of all the
Trust Assets. Except as otherwise specifically provided herein, upon the
distribution of all the Trust Assets, the Trustee shall have no further duties
or obligations hereunder; provided, that the Trustee shall execute and deliver
such other instruments and agreements as shall be reasonably necessary to effect
the termination of the Trust.
ARTICLE V
ADMINISTRATION OF TRUST ASSETS
     5.1 Sale of Trust Assets. Subject to the terms and conditions of this
Agreement, the Trustee may, at such times as the Trustee deems appropriate,
collect, liquidate, reduce to cash, transfer, assign, or otherwise dispose of
all or any part of the Trust Assets as it deems appropriate at public auction or
at private sale for cash, securities or other property, or upon credit (either
secured or unsecured as the Trustee shall determine). The Trustee shall make
continuing efforts to dispose of the Trust’s assets, make timely distributions
and not unduly prolong the duration of the Trust.
     5.2 Efforts to Resolve Claims and Liabilities. Subject to the terms and
conditions of this Agreement, the Trustee shall make appropriate efforts to
resolve any contingent or unliquidated claims and outstanding contingent
Liabilities for which the Trust may be responsible, dispose of the Trust Assets,
make timely distributions and not unduly prolong the duration of the Trust.
     5.3 Continued Collection of Trust Assets. All property that is determined
to be a part of the Trust Assets shall continue to be collected by the Trustee
and held as a part of the Trust. The Trustee shall hold the Trust Assets without
being obligated to provide for or pay any interest thereon to any Beneficiary,
except to the extent of such Beneficiary’s share of interest actually earned by
the Trust after payment of the Trust’s liabilities and expenses as provided in
Section 5.5.
     5.4 Restriction on Trust Assets. The Trustee shall cause to be distributed
any assets prohibited by Revenue Procedure 82-58, 1982-2 C.B. 847 (as amplified
by Revenue Procedure 91-15, 1991-1 C.B. 484), as the same may be further
amended, supplemented, or modified, including, but not limited to, any listed
stocks or securities, any readily-marketable assets, any operating assets of a
going business, any unlisted stock of a single issuer that represents 80% or
more of the stock of such issuer, or any general or limited partnership
interest, except that the Trust may receive and hold for disposition, the
ownership interests identified in Schedule B hereto. The Trustee shall not
retain cash in excess of a reasonable amount to meet expenses, charges and
obligations of the Trust, the Trust Assets and all Liabilities.
     5.5 Payment of Expenses and Liabilities. The Trustee shall pay from the
Trust Assets all expenses, charges, and obligations of the Trust and of the
Trust Assets and all Liabilities and obligations which the Trustee specifically
assumes and agrees to pay pursuant to this Agreement and such transferee
liabilities which the Trustee may be obligated to pay as transferee of the Trust
Assets, including, but not limited to, interest, penalties, taxes, assessments,
and public charges of any kind or nature and the costs, charges, and expenses
connected with or growing out of the execution or administration of the Trust
and such other payments and disbursements as are provided in this Agreement or
which may be determined to be a proper charge against the Trust Assets by the
Trustee.

 



--------------------------------------------------------------------------------



 



     5.6 Interim Distributions. At such times as may be determined in its sole
discretion, the Trustee shall distribute, or cause to be distributed to the
Beneficiaries, in proportion to the number of Units held by each Beneficiary on
the record date for such distribution as determined by the Trustee in its sole
discretion, such cash or other property comprising a portion of the Trust Assets
as the Trustee may in its sole discretion determine may be distributed;
provided, however, that the Trustee shall distribute, or cause to be
distributed, at least annually to the Beneficiaries all cash proceeds from the
sale of the Trust Assets in excess of a reasonable amount (as determined by the
Trustee) to satisfy the Liabilities and expenses described in Section 5.5.
     5.7 Final Distribution. If the Trustee determines that the Liabilities and
all other claims, expenses, charges, and obligations of the Trust have been paid
or discharged, the Trustee shall, as expeditiously as is consistent with the
conservation and protection of the Trust Assets, distribute the remaining Trust
Assets, if any, to the Beneficiaries in proportion to the number of Units held
by each Beneficiary.
     5.8 Reports to Beneficiaries and Others.
     (a) As soon as practicable after the Transfer Date, the Trustee will mail
to each Beneficiary a notice indicating how many Units such person beneficially
owns and the Trustee’s address and other contact information. As soon as
practicable after the end of each tax year and after termination of the Trust,
but in any event within 90 days after each such event, the Trustee shall submit
a written report and account to the Beneficiaries showing (i) the assets and
liabilities of the Trust at the end of such taxable year or upon termination and
the receipts and disbursements of the Trustee for such taxable year or period,
prepared in accordance with generally accepted accounting principles, (ii) any
changes in the Trust Assets and Liabilities that they have not previously
reported, (iii) statements of net assets and changes in net assets for such
taxable year and (iv) any action taken by the Trustee in the performance of its
duties under this Agreement that it has not previously reported, and which, in
its opinion, materially affects the Trust Assets or Liabilities.
     (b) The tax year of the Trust shall end on December 31 of each year.
     (c) During the course of a tax year, whenever a material event relating to
the Trust’s Assets occurs, the Trustee shall, within a reasonable period of time
after such occurrence, prepare and mail to the Beneficiaries an interim report
describing such event. The occurrence of a material event need not be reported
in an interim report if an annual report pursuant to Section 5.8(a) will be
issued at approximately the same time that such interim report would be issued
and such annual report describes the material event as it would be discussed in
an interim report. The occurrence of a material event will be determined solely
by the Trustee or as may be required by the rules and regulations promulgated by
the Securities and Exchange Commission.
     (d) Section 55-550.05 of the Virginia Code shall apply to the Trustee’s
reports pursuant to this Section.
     5.9 Federal Income Tax Information. As soon as practicable after the close
of each tax year, the Trustee shall mail to each Person who was a Beneficiary
during such year, a statement showing, on a per Unit basis, the information
necessary to enable a Beneficiary to determine its taxable income (if any) from
the Trust as determined for federal income tax purposes. In addition, after
receipt of a request in good faith, the Trustee shall furnish to any Person who
has been a Beneficiary at any time during the preceding year, at the expense of
such Person and at no cost to the Trust, a statement containing such further tax
information as is reasonably requested by such Person.
     5.10 Books and Records. The Trustee shall maintain in respect of the Trust
and the holders of Units books and records relating to the Trust Assets, income
and liabilities of the Trust in such detail and for such period of time as may
be necessary to enable it to make full and proper accounting in respect thereof
in accordance with this Article V and to comply with applicable law. Such books
and records shall be maintained on a basis or bases of accounting necessary to
facilitate compliance with the tax reporting requirements of the Trust and the
reporting obligations of the Trustee under Section 5.2. Except as provided in
Section 5.8, nothing in this Agreement requires the Trustee to file any
accounting or seek approval of any court with respect to the administration of
the Trust or as a condition for managing any payment or distribution out of the
Trust Assets. Beneficiaries shall have the right upon 30 days’ prior written
notice delivered to the Trustee to inspect during normal business hours such
books and records (including financial statements); provided that, if so
requested, such Beneficiaries shall have entered into a confidentiality
agreement satisfactory in form and substance to the Trustee.
     5.11 Appointment of Agents, etc.
     (a) The Trustee shall be responsible for the general policies of the Trust
and for the general supervision of the activities of the Trust conducted by all
agents, advisors or managers of the Trust. The Trustee shall have the power to
appoint or contract with any Person or Persons as the Trustee may deem necessary
or proper for the transaction of all or any portion of the activities of the
Trust.

 



--------------------------------------------------------------------------------



 



     (b) The Trustee shall have the power to determine the terms and
compensation of any Person with whom it may contract pursuant to
Section 5.11(a), subject to the provisions of Section 5.12.
     (c) The Trustee shall not be required to administer the Trust as its sole
and exclusive function and the Trustee may have other business interests and may
engage in other activities similar or in addition to those relating to the
Trust, including the rendering of advice or services of any kind to investors or
any other Persons and the management of other investments, subject to the
Trustee’s obligations under this Agreement and applicable law.
     5.12 Fiduciary Duty.
     (a) To the extent that, at law or in equity, the Trustee has duties
(including fiduciary duties) and liabilities relating thereto to the Trust, the
Beneficiaries or to any other Person, the Trustee acting under this Agreement
shall not be liable to the Trust, the Beneficiaries or to any other Person for
its good faith reliance on the provisions of this Agreement. The provisions of
this Agreement, to the extent that they restrict the duties and liabilities of
the Trustee otherwise existing at law or in equity are agreed by the parties
hereto to replace such other duties and liabilities of the Trustee.
     (b) Unless otherwise expressly provided herein:
          (i) whenever a conflict of interest exists or arises between the
Trustee or any of its Affiliates, on the one hand, and the Trust or any
Beneficiaries or any other Person, on the other hand; or
          (ii) whenever this Agreement or any other agreement contemplated
herein or therein provides that the Trustee shall act in a manner that is, or
provides terms that are, fair and reasonable to the Trust, any Beneficiaries or
any other Person, the Trustee shall resolve such conflict of interest, take such
action or provide such terms, considering in each case the relative interest of
each party (including its own interest) to such conflict, agreement, transaction
or situation and the benefits and burdens relating to such interests, any
customary or accepted industry practices, and any applicable generally accepted
accounting practices or principles. In the absence of bad faith by the Trustee,
the resolution, action or terms so made, taken or provided by the Trustee shall
not constitute a breach of this Agreement or any other agreement contemplated
herein or of any duty or obligation of the Trustee at law or in equity or
otherwise.
     (c) Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement the Trustee is permitted or required
to make a decision:
     (i) in its “discretion” or under a grant of similar authority, the Trustee
shall be entitled to consider such interests and factors as it desires,
including its own interests, and, to the fullest extent permitted by applicable
law, shall have no duty or obligation to give any consideration to any interest
of or factors affecting the Trust, the Beneficiaries or any other Person; or
     (ii) in its “good faith” or under another express standard, the Trustee
shall act under such express standard and shall not be subject to any other or
different standard.
     (d) The Trustee and any Affiliate of the Trustee may engage in or possess
an interest in other profit-seeking or business ventures of any nature or
description, independently or with others, whether or not such ventures are
competitive with the Trust and the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to the Trustee. No Trustee who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Trust shall have any duty to communicate or
offer such opportunity to the Trust, and such Trustee shall not be liable to the
Trust or to the Beneficiaries for breach of any fiduciary or other duty by
reason of the fact that such Trustee pursues or acquires for, or directs such
opportunity to another Person or does not communicate such opportunity or
information to the Trust. Neither the Trust nor any Beneficiary shall have any
rights or obligations by virtue of this Agreement or the trust relationship
created hereby in or to such independent ventures or the income or profits or
losses derived therefrom, and the pursuit of such ventures, even if competitive
with the activities of the Trust, shall not be deemed wrongful or improper. Any
Trustee may engage or be interested in any financial or other transaction with
the Beneficiaries or any Affiliate of the Trust or the Beneficiaries, or may act
as depositary for, trustee or agent for, or act on any committee or body of
holders of, securities or other obligations of the Trust or the Beneficiaries or
their Affiliates.
ARTICLE VI
POWERS OF AND LIMITATIONS ON THE TRUSTEE
     6.1 Limitations on Trustee. The Trustee shall not at any time, on behalf of
the Trust or Beneficiaries, enter into or engage in any trade or business except
as necessary for the orderly liquidation of the Trust Assets. The Trustee shall
be restricted to the holding, collection and sale of the Trust Assets and the
payment and distribution thereof for the purposes set forth in this

 



--------------------------------------------------------------------------------



 



Agreement and to the conservation and protection of the Trust Assets and the
administration thereof in accordance with the provisions of this Agreement. In
no event shall the Trustee take any action which would jeopardize the status of
the Trust as a “liquidating trust” for federal, state or local income tax
purposes within the meaning of Treasury Regulation Section 301.7701-4(d) and any
analogous provision of state or local law. The Trustee shall not invest any of
the cash held as Trust Assets, except that the Trustee may invest in (i) direct
obligations of the United States of America or obligations of any agency or
instrumentality thereof which mature not later than one year from the date of
acquisition thereof, (ii) money market deposit accounts, checking accounts,
savings accounts, or certificates of deposit, or other time deposit accounts
which mature not later than one year from the date of acquisition thereof which
are issued by a commercial bank or savings institution organized under the laws
of the United States of America or any state thereof, or (iii) other temporary
investments not inconsistent with the Trust’s status as a liquidating trust for
tax purposes. Neither the Trustee nor any affiliate of the Trustee shall take
any action to facilitate or encourage trading in the Beneficial Interests or in
any instrument tied to the value of the Beneficial Interests such as due bill
trading.
     6.2 Specific Powers of Trustee. Subject to the provisions of the terms and
conditions of this Agreement, the Trustee shall have the following specific
powers in addition to any powers conferred upon it by any other Section or
provision of this Agreement or any laws of the Commonwealth of Virginia;
provided that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Trustee to act as specifically
authorized by any other Section or provision of this Agreement and to act in
such a manner as the Trustee may deem necessary or appropriate to conserve and
protect the Trust Assets or to confer on the Beneficiaries the benefits intended
to be conferred upon them by this Agreement:
     (a) to determine the nature and amount of the consideration to be received
with respect to the sale or other disposition of, or the grant of interest in,
the Trust Assets;
     (b) to collect, liquidate or otherwise convert into cash, or such other
property as it deems appropriate, all property, assets and rights in the Trust
Assets, and to pay, discharge, and satisfy all other claims, expenses, charges,
Liabilities and obligations existing with respect to the Trust Assets, the Trust
or the Trustee;
     (c) to elect, appoint, engage or retain any Persons as agents,
representatives or independent contractors (including without limitation real
estate advisors, investment advisors, accountants, transfer agents,
attorneys-at-law, managers, appraisers, brokers, or otherwise) in one or more
capacities, and to pay reasonable compensation from the Trust Assets for
services in as many capacities as such Person may be so elected, appointed,
engaged or retained (provided that any such agreements or arrangements with a
person or entity affiliated with the Trustee shall be on terms no less favorable
to the Trust than those available to the Trust in similar agreements or
arrangements with unaffiliated third parties, and such agreements or
arrangements shall be terminable, without penalty, on 60 days prior written
notice by the Trust), to prescribe the titles, powers and duties, terms of
service and other terms and conditions of the election, appointment, engagement
or retention of such Persons and, except as prohibited by law, to delegate any
of the powers and duties of the Trustee to agents, representatives, independent
contractors or other Persons, including, without limitation, the retention of
Triple Net Properties, LLC and its affiliates to provide various services to the
Trust consistent with the types of services and compensation terms previously
applicable to the Company prior to the formation of the Trust;
     (d) to retain and set aside such funds out of the Trust Assets as the
Trustee shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, Liabilities and obligations of the Trust,
the Company or any Subsidiary; and (ii) the expenses of administering the Trust
Assets;
     (e) to do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain the Trust Assets held by the Trustee
pending sale or disposition thereof or distribution thereof to the
Beneficiaries;
     (f) to institute or defend actions or judgments for declaratory relief or
other actions or judgments and to take such other action, in the name of the
Trust or the Company or as otherwise required, as the Trustee may deem necessary
or desirable to enforce any instruments, contracts, agreements, causes of
action, or rights relating to or forming a part of the Trust Assets;
     (g) to determine conclusively from time to time the value of and to revalue
the securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate;
     (h) to cancel, terminate, or amend any instruments, contracts, agreements,
obligations, or causes of action relating to or forming a part of the Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations, or causes of action may extend beyond the
terms of the Trust;
     (i) in the event any of the property which is or may become a part of the
Trust Assets is situated in any state or other jurisdiction in which the Trustee
is not qualified to act as Trustee, to nominate and appoint an individual or
corporate

 



--------------------------------------------------------------------------------



 



trustee qualified to act in such state or other jurisdiction in connection with
the property situated in that state or other jurisdiction as a trustee of such
property and require from such trustee such security, if any, as may be
designated by the Trustee, which, in the sole discretion of the Trustee may be
paid out of the Trust Assets. The trustee so appointed shall have all the
rights, powers, privileges and duties and shall be subject to the conditions and
limitations of the Trust, except as limited by the Trustee and except where the
same may be modified by the laws of such state or other jurisdiction (in which
case, the laws of the state or other jurisdiction in which such trustee is
acting shall prevail to the extent necessary). Such trustee shall be answerable
to the Trustee herein appointed for all monies, assets and other property which
may be received by it in connection with the administration of such property.
The Trustee hereunder may remove such trustee, with or without cause, and
appoint a successor trustee at any time by the execution by the Trustee of a
written instrument declaring such trustee removed from office, and specifying
the effective date of removal;
     (j) to cause any investments of any part of the Trust Assets to be
registered and held in its name or in the names of a nominee or nominees without
increase or decrease of liability with respect thereto;
     (k) to terminate and dissolve any entities owned by the Trust; and
     (1) to perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation, or cause of action relating
to or forming a part of the Trust Assets whether in the nature of an approval,
consent, demand, or notice thereunder or otherwise, unless such act would
require the consent of the Beneficiaries in accordance with the express
provisions of this Agreement.
ARTICLE VII
CONCERNING THE TRUSTEE, BENEFICIARIES AND AGENTS
     7.1 Generally. The Trustee accepts and undertakes to discharge the Trust,
upon the terms and conditions hereof, on behalf of the Beneficiaries. The
Trustee shall exercise such of the rights and powers vested in it by this
Agreement in good faith and in the best interests of the Beneficiaries. The
Trustee shall not be personally liable for any act or omission hereunder except
as determined by a final order of a court of competent jurisdiction for its own
grossly negligent action, its own grossly negligent failure to act, or its own
fraud or willful misconduct, in each case, as determined by a final order of a
court of competent jurisdiction from which no appeal can or is taken, except
that:
     (a) no successor Trustee shall be responsible for the acts or omissions of
a Trustee in office prior to the date on which it becomes a Trustee;
     (b) the Trustee shall not be liable to the Beneficiaries for the acts or
omissions of an agent, advisor or manager of the Trust appointed by the Trustee
hereunder, except where the Trustee specifically directs the act of such Person,
delegates the authority to such Person to act where such Trustee was under a
duty not to delegate, does not use reasonable prudence in the selection or
retention of such Person, does not periodically review such person’s overall
performance and compliance with the terms of such delegation; conceals the act
or omission of such Person; or neglects to take reasonable steps to redress any
wrong committed by such Person when such Trustee is aware of such Person’s act
or omission; provided, however, that this subsection (b) shall not apply to acts
or omissions of any Affiliate of Trustee, or any of their respective employees;
     (c) the Trustee shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Agreement, and no
implied covenants or obligations shall be read into this Agreement against the
Trustee;
     (d) in the absence of bad faith on the part of the Trustee, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Trustee and conforming to the requirements of this Agreement; but in the case of
any such certificates or opinions which are specifically required to be
furnished to the Trustee by any provision hereof, the Trustee shall be under a
duty to examine the same to determine whether or not they conform to the
requirements of this Agreement;
     (e) the Trustee shall not be liable for any reasonable error of judgment
made in good faith; and
     (f) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by the Trustee in good faith in accordance with the terms
and conditions of this agreement and at the direction of Beneficiaries having
aggregate Units of at least one-third of the total Units held by all
Beneficiaries relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee or exercising any right or
power conferred upon the Trustee under this Agreement.
     7.2 Reliance by Trustee. Except as otherwise provided in Section 7.1:

 



--------------------------------------------------------------------------------



 



     (a) The Trustee may consult with legal counsel, auditors or other experts
to be selected by it and the advice or opinion of such counsel, auditors, or
other experts shall be full and complete personal protection to the Trustee and
agents of the Trust in respect of any action taken or suffered by the Trustee in
good faith and in the reliance on, or in accordance with, such advice or
opinion.
     (b) Persons dealing with the Trustee shall look only to the Trust Assets to
satisfy any liability incurred by the Trustee to such Person in carrying out the
terms of the Trust, and the Trustee shall have no personal or individual
obligation to satisfy any such liability.
     (c) As far as reasonably practicable, the Trustee shall cause any written
instrument creating an obligation of the Trust to include a reference to this
Agreement and to provide that neither the Beneficiaries, the Trustee nor their
agents shall be liable thereunder, and that the other parties to such instrument
shall look solely to the Trust Assets for the payment of any claim thereunder or
the performance thereof; provided that the omission of such provision from any
such instrument shall not render the Beneficiaries, the Trustee or their agents
liable, nor shall the Trustee be liable to anyone for such omission.
     7.3 Limitation on Liability to Third Persons. No Beneficiary shall be
subject to any personal liability whatsoever, in tort, contract, or otherwise,
to any Person in connection with the Trust Assets or the affairs of the Trust,
and, to the fullest extent permitted by law, no Trustee or agent of the Trust
shall be subject to any personal liability whatsoever in tort, contract, or
otherwise, to any Beneficiary or any other Person in connection with the Trust
Assets or the affairs of the Trust, except to the extent determined by a court
of competent jurisdiction from which no appeal can be or is taken, to have
resulted from the gross negligence, fraud or willful misconduct knowingly and
intentionally committed in bad faith by such Trustee or agent of the Trust. All
such other Persons shall look solely to the Trust Assets for satisfaction of
claims of any nature arising in connection with the affairs of the Trust. The
Trustee shall, at all times, at the expense of the Trust, maintain insurance for
the protection of the Trust Assets, its Beneficiaries, the Trustee and agents in
such amount as the Trustee shall deem adequate to cover all foreseeable
liability to the extent available at reasonable rates.
     7.4 Recitals. Any written instrument creating an obligation of the Trust
shall be conclusively taken to have been executed or done by a Trustee or agent
of the Trust only in its capacity as Trustee under this Agreement, or in its
capacity as an agent of the Trust.
     7.5 Indemnification. The Trustee and each Person appointed by the Trustee
pursuant to Section 5.11, and the directors, officers, employees and agents of
each such Person (each an “Indemnified Person” and collectively the “Indemnified
Persons”), shall, to the fullest extent permitted by law, be indemnified out of
the Trust Assets against all liabilities and expenses, including amounts paid in
satisfaction of judgments, in compromise or as fines and penalties, and counsel
fees, reasonably incurred by the Indemnified Persons in connection with the
defense or disposition of any action, suit or other proceeding by the Trust or
any other Person, whether civil or criminal, in which the Indemnified Person may
be involved or with which the Indemnified Person may be threatened: (i) in the
case of the Trustee or a Person appointed by the Trustee pursuant to
Section 5.11, while in office or thereafter, by reason of his being or having
been such a Trustee or agent including, without limitation, in connection with
or arising out of any action, suit or other proceeding based on any alleged
breach of duty, neglect, error, misstatement, misleading statement, omission or
act of the Trustee or any such Person in such capacity: and (iii) in the case of
any director, officer or agent of any such Person, by reason of any such Person
exercising or failing to exercise any right or power hereunder; provided that
the Indemnified Person shall not be entitled to such indemnification with
respect to any matter as to which the Indemnified Person shall have been
adjudicated by a final order of a court of competent jurisdiction from which no
appeal can be or is taken, to have acted with gross negligence, fraud or willful
misconduct knowingly and intentionally committed in bad faith. The rights
accruing to any Indemnified Person under these provisions shall not exclude any
other right to which the Indemnified Person may be lawfully entitled; provided
that no Indemnified Person may satisfy any right of indemnity or reimbursement
granted herein, or to which the Indemnified Person may be otherwise entitled,
except out of the Trust Assets, and no Beneficiary shall be personally liable to
any person with respect to any claim for indemnity or reimbursement or
otherwise. The Trustee may make advance payments in connection with
indemnification under this Section 7.5, provided that the Indemnified Person
shall have given a written undertaking to repay any amount advanced to the
Indemnified Person and to reimburse the Trust in the event that it is
subsequently determined that the Indemnified Person is not entitled to such
indemnification. The Trustee may purchase such insurance as it believes, in the
exercise of its discretion, adequately insures that each Indemnified Person
shall be indemnified against any such loss, liability, or damage pursuant to
this Section 7.5. Nothing contained herein shall restrict the right of the
Trustee to indemnify or reimburse such Indemnified Person in any proper case,
even though not specifically provided for herein, nor shall anything contained
herein restrict the right of any such Indemnified Person to contribution under
applicable law.
ARTICLE VIII
PROTECTION OF PERSONS DEALING WITH THE TRUSTEE
     8.1 Action by Trustee. At any time there is more than one Trustee, all
action with respect to the disposition and distribution of the Trust Assets
required or permitted to be taken by the Trustee, in its capacity as Trustee,
shall be taken by approval,

 



--------------------------------------------------------------------------------



 



consent, vote or resolution authorized by at least a majority of the Trustees.
     8.2 Reliance on Statements by Trustee. Any Person dealing with the Trustee
shall be fully protected in relying upon a certificate signed by the Trustee,
stating that it has authority take any action under the Trust. Any Person
dealing with the Trustee shall be fully protected in relying upon the Trustee’s
certificate setting forth the facts concerning the action taken by the Trustee
pursuant to this Agreement, including the aggregate number of Units held by the
Beneficiaries causing such action to be taken.
ARTICLE IX
COMPENSATION OF TRUSTEE
     9.1 Amount of Compensation. In lieu of commissions or other compensation
fixed by law for the Trustee, the Trustee shall receive as compensation for
services as Trustee hereunder the amounts set forth in Schedule A attached
hereto, or as may subsequently be approved by Beneficiaries having a majority of
the total Units present in person or by proxy at any meeting validly called for
such purpose pursuant to Section 12 hereof.
     9.2 Expenses. The Trustee shall be reimbursed from the Trust Assets for all
expenses reasonably incurred, and appropriately documented, by the Trustee in
the performance of the Trustee’s duties in accordance with this Agreement.
ARTICLE X
TRUSTEE AND SUCCESSOR TRUSTEE
     10.1 Number and Qualification of Trustee.
     (a) Subject to the provisions of Section 10.3 relating to the period
pending the appointment of a successor Trustee, there shall be one Trustee of
this Trust, which shall be a citizen and resident of or a corporation or other
entity which is incorporated or formed under the laws of a state of the United
States and, if a corporation, it shall be authorized to act as a corporate
fiduciary under the laws of the Commonwealth of Virginia or such other
jurisdiction as shall be determined by the Trustee in its sole discretion. The
number of Trustees may be increased or decreased from time to time by the
Trustee.
     (b) If a corporate Trustee shall ever change its name, or shall reorganize
or reincorporate, or shall merge with or into or consolidate with any other bank
or trust company, such corporate trustee shall be deemed to be a continuing
entity and shall continue to act as a trustee hereunder with the same
liabilities, duties, powers, titles, discretions, and privileges as are herein
specified for a Trustee.
     10.2 Resignation and Removal. Any Trustee may resign and be discharged from
the Trust hereby created by giving written notice to the Beneficiaries at their
respective addresses as they appear on the records of the Trustee. Such
resignation shall become effective upon the appointment of such Trustee’s
successor, and such successor’s acceptance of such appointment, whichever is
earlier. Any Trustee may be removed at any time, with cause, by Beneficiaries
having aggregate Units of at least a majority of the total Units held by all
Beneficiaries. Any Trustee may be removed at any time, without cause, by
Beneficiaries having aggregate Units of at least two-thirds of the total Units
held by all Beneficiaries.
     10.3 Appointment of Successor. Should at any time the Trustee resign or be
removed, die, become mentally incompetent or incapable of action (as determined
by the Beneficiaries holding Units representing an aggregate of at least a
majority of the total Beneficial Interests in the Trust), or be adjudged
bankrupt or insolvent, unless any remaining Trustees shall decrease the number
of Trustees of the Trust pursuant to Section 10.1 hereof, or shall the number of
Trustees be increased in accordance with Section 10.3 hereof, a vacancy shall be
deemed to exist and a successor shall be appointed by any remaining Trustees. If
(i) such a vacancy is not filled by any remaining Trustees within ninety
(90) days, and the remaining Trustees, if any, have notified the Beneficiaries
of their inability to fill such vacancy or (ii) there is no remaining Trustee
then, the Beneficiaries may, pursuant to Article 12 hereof, call a meeting to
appoint a successor Trustee by Beneficiaries holding Units representing an
aggregate of at least a majority of the total Beneficial Interests in the Trust
present at the meeting, in person or by proxy. Pending the appointment of a
successor Trustee, the remaining Trustee or Trustees then serving may take any
action in the manner set forth in Section 8.1.
     10.4 Acceptance of Appointment by Successor Trustee. Any successor Trustee
appointed hereunder shall execute an instrument accepting such appointment
hereunder and shall file one counterpart with the books and records of the Trust
and, in case of a resignation, deliver one counterpart to the retiring Trustee.
Thereupon such successor Trustee shall, without any further act, become vested
with all the estates, properties, rights, powers, trusts, and duties of its
predecessor in the Trust hereunder with like effect as if originally named
therein; but the former Trustee shall nevertheless, when requested in writing by
the successor Trustee, execute and deliver an instrument or instruments
conveying and transferring to such successor Trustee upon the trust herein
expressed, all the estates, properties, rights, powers, and trusts of such
retiring Trustee, and it shall duly assign, transfer, and deliver to such
successor Trustee all property and money held by such Trustee hereunder.
     10.5 Bonds. Unless required by the Board prior to the Transfer Date, or
unless a bond is required by law, no bond shall

 



--------------------------------------------------------------------------------



 



be required of any original Trustee hereunder. Unless a bond is required by law
and such requirement cannot be waived by or with approval of the Beneficiaries
holding aggregate Units of at least a majority of the total Units held by all
Beneficiaries, no bond shall be required of any successor Trustee hereunder. If
a bond is required by law, no surety or security with respect to such bond shall
be required unless required by law and such requirement cannot be waived by or
with approval of the Beneficiaries or unless required by the Board. If a bond is
required by the Board or by law, the Board or the Trustee, as the case may be,
shall determine whether, and to what extent, a surety or security with respect
to such bond shall be required. The cost of any such bond shall be borne by the
Trust.
ARTICLE XI
CONCERNING THE BENEFICIARIES
     11.1 Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced: (i) by any instrument or any number of
instruments of similar tenor executed by the Beneficiaries in person or by agent
or attorney appointed in writing; or (ii) by the record of the Beneficiaries
voting in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article XII.
     11.2 Limitation on Suits by Beneficiaries. No Beneficiary shall have any
right by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Trustee upon or
under or with respect to the Trust Assets or the agreements relating to or
forming part of the Trust Assets, and the Beneficiaries (by their acceptance of
any distribution made to them pursuant to this Agreement) waive any such right.
     11.3 Requirement of Undertaking. The Trustee may request any court to
require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Trustee for any action taken or omitted to be taken by it as Trustee, the
filing by any party litigant in such suit of an undertaking to pay the costs of
such suit, and such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; provided that the provisions of this Section 11.3 shall not
apply to any suit by the Trustee.
ARTICLE XII
MEETING OF BENEFICIARIES
     12.1 Purpose of Meetings. A meeting of the Beneficiaries may be called at
any time and from time to time pursuant to the provisions of this Article for
the purposes of taking any action which the terms of this Agreement permit
Beneficiaries to take either acting alone or with the Trustee.
     12.2 Meeting Called by Trustee. The Trustee may at any time call a meeting
of the Beneficiaries to be held at such time and at such place as the Trustee
shall determine. Written notice of every meeting of the Beneficiaries shall be
given by the Trustee (except as provided in Section 12.3), which written notice
shall set forth the time and place of such meeting and in general terms the
action proposed to be taken at such meeting, and shall be mailed not more than
60 nor less than 10 days before such meeting is to be held to all of the
Beneficiaries of record not more than 60 days before the date of such meeting.
The notice shall be directed to the Beneficiaries at their respective addresses
as they appear in the records of the Trust.
     12.3 Meeting Called on Request of Beneficiaries. Within 30 days after
written request to the Trustee by Beneficiaries holding an aggregate of at least
25% of the total Units held by all Beneficiaries to call a meeting of all
Beneficiaries, which written request shall specify in reasonable detail the
action proposed to be taken, the Trustee shall proceed under the provisions of
Section 12.2 to call a meeting of the Beneficiaries, and if the Trustee fails to
call such meeting within such 30 day period then such meeting may be called by
such Beneficiaries, or their designated representatives, requesting such
meeting.
     12.4 Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries either in person or
by his proxy duly authorized in writing. The signature of the Beneficiary on
such written authorization need not be witnessed or notarized. Each Beneficiary
shall be entitled to a number of votes equal to the number of Units held by such
Beneficiary as of the applicable record date.
     12.5 Quorum. Except as otherwise required by this Agreement or law,
Beneficiaries holding at least one-third of the total Units held by all
Beneficiaries shall be necessary to constitute a quorum at any meeting of
Beneficiaries for the transaction of business. If less than a quorum be present,
Beneficiaries having aggregate Units of at least a majority of the total Units
held by all Beneficiaries represented at the meeting may adjourn such meeting
with the same effect and for all intents and purposes as though a quorum had
been present. Except to the extent a different percentage is specified in this
Agreement for a particular matter or is required by law, when a quorum is
present, the approval of Beneficiaries having aggregate Units of at least a
majority of the total Units present or represented by proxy at such meeting
shall be required for taking action on any matter voted on by the Beneficiaries.

 



--------------------------------------------------------------------------------



 



     12.6 Adjournment of Meeting. Subject to Section 12.5, any meeting of
Beneficiaries may be adjourned from time to time and a meeting may be held at
such adjourned time and place without further notice.
     12.7 Conduct of Meetings. The Trustee shall appoint the Chairman and the
Secretary of the meeting. The vote upon any resolution submitted to any meeting
of Beneficiaries shall be by written ballot. An Inspector of Votes, appointed by
the Chairman of the meeting, shall count all votes cast at the meeting for or
against any resolution and shall make and file with the Secretary of the meeting
their verified written report.
     12.8 Record of Meeting. A record of the proceedings of each meeting of
Beneficiaries shall be prepared by the Secretary of the meeting. The record
shall be signed and verified by the Secretary of the meeting and shall be
delivered to the Trustee to he preserved by them. Any record so signed and
verified shall be conclusive evidence of all of the matters therein stated.
ARTICLE XIII
AMENDMENTS
     13.1 Consent of Beneficiaries. At the written direction or with the written
consent of Beneficiaries holding at least a majority of the total Units present,
in person or by proxy, at any meeting validly called for such purpose pursuant
to Section 12 hereof, or such greater or lesser percentage as shall be specified
in this Agreement for the taking of an action by the Beneficiaries under the
affected provision of this Agreement, the Trustee shall promptly make and
execute a declaration amending this Agreement for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or amendments thereto; provided that no such amendment shall
increase the potential liability of the Trustee hereunder without the written
consent of the Trustee; provided, further, that no such amendment shall permit
the Trustee to engage in any activity prohibited by Section 6.1 hereof or affect
the Beneficiaries’ rights to receive their pro rata shares of the Trust Assets
at the time of any distribution, and no such amendment shall jeopardize the
status of the Trust as a “liquidating trust” for federal, state, or local income
tax purposes within the meaning of Treasury Regulation Section 301.7701-4(d) and
any analogous provision of state or local law or jeopardize the Beneficiaries
treatment as other than the owners of their respective shares of the Trust’s
taxable income pursuant to Section 671 through 679 of the Code and any analogous
provision of state or local law.
     13.2 Notice and Effect of Amendment. Promptly after the execution by the
Trustee of any such declaration of amendment, the Trustee shall give notice of
the substance of such amendment to the Beneficiaries or, in lieu thereof, the
Trustee may send a copy of the amendment to each Beneficiary. Upon the execution
of any such declaration of amendment by the Trustee, this Agreement shall be
deemed to be modified and amended in accordance therewith and the respective
rights, limitations of rights, obligations, duties, and immunities of the
Trustee and the Beneficiaries under this Agreement shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall thereby be deemed to be part of the terms and conditions of this
Agreement for any and all purposes.
ARTICLE XIV
MISCELLANEOUS PROVISIONS
     14.1 Filing Documents. This Agreement shall be filed or recorded in such
office or offices as the Trustee may determine to be necessary or desirable. A
copy of this Agreement and all amendments thereof shall be maintained in the
office of the Trustee and shall be available at all times during regular
business hours for inspection by any Beneficiary or his duly authorized
representative. The Trustee shall file or record any amendment of this Agreement
in the same places where the original Agreement is filed or recorded. The
Trustee shall file or record any instrument which relates to any change in the
office of the Trustee in the same places where the original Agreement is filed
or recorded.
     14.2 Intention of Parties to Establish Trust. This Agreement is not
intended to create, and shall not be interpreted as creating, a corporation,
association, partnership, or joint venture of any kind for purposes of federal
income taxation or for any other purpose.
     14.3 Beneficiaries Have No Rights or Privileges as Shareholders of the
Company. Except as expressly provided in this Agreement or under applicable law,
the Beneficiaries (by their vote with respect to the Plan and/or their
acceptance of any distributions made to them pursuant to this Agreement) shall
have no rights or privileges attributable to their former status as shareholders
of the Company.
     14.4 Laws as to Construction. This Agreement and the trust created hereby
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia. The Trustee, the Company and the Beneficiaries (by
their acceptance of any distributions made to them pursuant to this Agreement)
consent and agree that this Agreement shall be governed by and construed in
accordance with such laws. The Trustee may amend this Agreement to provide for
the creation of a new trust governed by the laws of another jurisdiction to
which the Retained Assets and Liabilities shall be assigned.
     14.5 Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances

 



--------------------------------------------------------------------------------



 



shall be finally determined by a court of proper jurisdiction to be invalid or
unenforceable to any extent, the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of this Agreement shall be valid and enforced to the fullest extent permitted by
law.
     14.6 Notices. Any notice or other communication by the Trustee to any
Beneficiary shall be deemed to have been sufficiently given, for all purposes,
if deposited, postage prepaid, in the post office or letter box addressed to
such Person at his address as shown in the records of the Trust.
     All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered personally or sent
telecopier to the parties at the following addresses or at such other addresses
as shall be specified by the parties by like notice:

  (a)   If to the Trustee:         T REIT Liquidating Trust
1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
Attention: Trustee
Facsimile: (714) 667-0315     (b)   If to the Company:         T REIT, Inc.
1551 N. Tustin Avenue, Suite 200
Santa Ana, CA 92705
Attention: Chief Executive Officer
Facsimile: (714) 667-0315

     14.7 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, T REIT, Inc. has caused this Agreement to be executed
by an authorized officer, and the Trustee herein has executed this Agreement,
effective this 16th day of July, 2007.

            T REIT, INC.
      By:   /s/ Jack R. Maurer         Name:   Jack R. Maurer        Title:  
Chief Executive Officer & President                 /s/ W. Brand Inlow        
Name:   W. Brand Inlow        Title:   Trustee   

 



--------------------------------------------------------------------------------



 



         

Schedule A
     For his services, the Trustee shall receive $250 per month payable on the
first day of each month.

 



--------------------------------------------------------------------------------



 



Schedule B
T REIT CONGRESS CENTER MEMBER, LLC
T REIT AMBEROAKS GP, LLC
T REIT TITAN PLAZA GP, LLC

 